Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

                                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice
  June 8, 2020
                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161349 (36)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  DAVID CAMPBELL,                                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 161349
                                                                     CoA: 350849
  CORIZON HEALTH INC.,                                               Ingham CC: 19-000446-NZ
  Defendant-Appellee.
  ___________________________________________/


         On order of the Chief Justice, Appellant’s motion for reconsideration of the May
  26, 2020 order is denied because it does not appear that the order was entered erroneously.
  Within 21 days of the date of this order, Appellant shall pay the initial partial filing fee of
  $6.00 and submit a copy of the May 26, 2020 order as ordered. Failure to comply with this
  order shall result in the dismissal of this application.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 8, 2020
          izm
                                                                                Clerk